—Appeal from a judgment of the Supreme Court (Cahill, J.), entered February 17, 2009 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent withholding good time allowance.
Petitioner challenges a determination withholding one year and 20 days of good time allowance based upon his failure to complete a mandated sex offender program. Inasmuch as the record establishes that petitioner was released from prison on November 20, 2009, following the expiration of his maximum term of imprisonment, this appeal is dismissed as moot (see Matter of Whaley v Goord, 47 AD3d 1132, 1133 [2008]; Matter of Roach v Goord, 19 AD3d 839 [2005]).
Spain, J.P., Rose, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.